 



Exhibit 10.12
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
the       day of September, 2007 (the “Effective Date”), by and between United
Bank (the “Bank”) and Allen O. Jones, Jr. (the “Executive”).
     WHEREAS, the Bank and the Executive desire to enter into this Agreement to
assure the Bank of the continued services of the Executive, to protect
information that is of a proprietary nature to the Bank and to set forth the
duties and compensation of the Executive, all upon the terms and conditions
hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements of
the parties set forth in this Agreement, and other good and valuable
consideration, the parties hereto, intending to be legally bound, agree as
follows:
1. Employment; Term; Responsibilities; Exclusive Efforts. 
     1.1 Employment. The Bank hereby employs the Executive as its SVP, and Chief
Financial Officer, hereby accepts employment, upon and subject to all of the
terms and conditions set forth in this Agreement.
     1.2 Term. The term of employment pursuant to this Agreement shall be for a
period of one (1) year commencing on the Effective Date, and shall automatically
be renewed for successive additional one (1) year periods, unless the term of
employment is terminated as provided in this Agreement (the “Term”).
     1.3 Responsibilities. The Executive shall have the duties, functions,
responsibilities and authorities that the President and Chief Executive Officer
of the Bank (the “President”) or his designee assigns to the Executive from time
to time, consistent with the typical duties commensurate with the Executive’s
position.
     1.4 Exclusive Efforts. The Executive shall devote the Executive’s full
time, attention and energy to the business of the Bank. The Executive shall not
engage in any activity which would interfere or conflict with the Executive’s
duties and responsibilities as set forth herein or negatively affect the
interests of the Bank. The Executive shall not engage in any business or other
activity for gain, profit or other pecuniary advantage unless any such activity
is consented to by the President; provided, however, that should any such
activity become inconsistent with the interests of the Bank, upon written notice
from the President the Executive shall promptly terminate such activities.
2. Compensation, Benefits and Perquisites. As remuneration for all services to
be rendered by the Executive to the Bank during the Term, the Bank shall pay and
provide to the Executive the following compensation and benefits:

 



--------------------------------------------------------------------------------



 



     2.1 Annual Direct Compensation.
           (a) Annual Base Salary. The Bank shall pay to the Executive an annual
base salary of $124,800 (the “Base Salary”). The Compensation Committee of the
Board of Directors of the Bank (the “Compensation Committee”), with the
assistance of the President, may, but shall not be required to, review the Base
Salary from time to time during the Term and increase the Base Salary by such
amount, if any, as the Compensation Committee determines, in its sole and
absolute discretion. The Bank shall pay the Base Salary to the Executive in
equal installments throughout the year, consistent with the Bank’s normal
payroll practices. The Base Salary shall be prorated for any year of the Term
that is less than a full calendar year.
           (b) Annual Incentive Compensation. The Bank shall provide to the
Executive the opportunity to earn an annual incentive award (“Annual Incentive
Compensation Award”) in accordance with the Bank’s incentive plan (the
“Incentive Plan”). The Bank reserves the right to modify or discontinue the
Incentive Plan for all participants as desired without prior notice to the
Executive.
     2.2 Restricted Stock Grant. United Bancorporation of Alabama, Inc. (“UBA”)
shall grant to the Executive, pursuant to the terms and provisions of the 2007
Equity Incentive Plan of United Bancorporation of Alabama, Inc. 505 restricted
shares of UBA common stock (the “Restricted Stock”). The terms and provisions of
the Restricted Stock shall be set forth in a separate agreement (the “Restricted
Stock Award Agreement”) between the UBA and the Executive in accordance with the
provisions of the 2007 Equity Incentive Plan, and the Restricted Stock and the
Restricted Stock Grant Agreement shall be subject to all of the terms and
provisions of the 2007 Equity Incentive Plan. UBA may from time to time make
such additional awards to the Executive under the 2007 Equity Incentive Plan as
it determines appropriate.
     2.3 Benefits and Perquisites. The Bank shall provide to the Executive all
benefits provided to employees of the Bank generally, subject to the Executive
meeting individual eligibility requirements for each such benefit. Such benefits
shall include, but are not limited to, such 401(k), profit sharing, group life
and health, disability insurance and supplemental retirement benefits as may be
made available to Bank employees generally from time to time. All insurance
provided to the Executive shall be in such form and on such terms as is provided
to other employees of the Bank. The Bank reserves the right to modify or
discontinue any benefit program for all participants as desired without prior
notice to the Executive.
     2.4 Vacation. The Bank shall provide the Executive at least three weeks of
paid vacation time each calendar year, such vacation to be scheduled in
accordance with approved Bank policy consistent with the performance of the
Executive’s duties hereunder. During any year in which the Executive is employed
for less than the full calendar year, vacation time shall be prorated
accordingly.
3. Termination of Employment. The Executive’s employment may be terminated in
accordance with any of the provisions set forth in this Section 3.

2



--------------------------------------------------------------------------------



 



     3.1  Events of Termination.
          (a) Termination Due to Death or Disability. The Executive’s employment
shall terminate immediately upon the Executive’s death or disability (as
described herein). The Executive shall be deemed to suffer from a disability if
(i) the Executive is disabled as defined in any disability insurance policy
providing coverage for the Executive; or (ii) as a result of the Executive’s
incapacity due to physical or mental illness, the Executive is absent from the
full-time performance of the Executive’s duties with the Bank for ninety (90) or
more days, whether or not consecutive, during any six (6) month period.
          (b) Voluntary Termination by the Executive. The Executive may
terminate Executive’s employment at any time by delivering to the President
written notice of the Executive’s intent to terminate, delivered at least thirty
(30) calendar days prior to the effective date of such termination.  The
termination shall become effective automatically upon the expiration of the
thirty (30) day notice period.  Such notice shall also constitute the
resignation by the Executive of any other positions that the Executive may hold
as an officer and/or director of the Bank and/or its affiliates.
          (c) Voluntary Termination by the Bank. The Bank may terminate the
Executive’s employment at any time, without Cause, as defined in Section 3.2(e),
by delivering to the Executive written notice of the Bank’s intent to terminate,
delivered at least thirty (30) calendar days prior to the effective date of such
termination. The termination shall become effective automatically upon the
expiration of the thirty (30) day notice period.  Unless otherwise stated in the
termination notice, such notice shall also constitute termination of the
Executive as to any other positions that the Executive may hold as an officer
and/or director of the Bank and/or its affiliates.
          (d) Termination by the Bank for Cause. The Bank may terminate the
Executive’s employment for Cause by delivering written notice of the Bank’s
intent to terminate. Any such termination shall be effective on the date
specified in such notice.
     3.2 Payments Upon Termination.
          (a) Payments Upon Termination Due To Death, Disability, Voluntary
Termination By Executive, Voluntary Termination By The Bank, Termination by the
Bank for Cause.
               (i) If, prior to the end of the Term, the Executive’s employment
with the Bank terminates due to the Executive’s death or disability, voluntary
termination by the Executive, voluntary termination by the Bank, or termination
by the Bank for Cause, the Bank shall pay to the Executive (or to his legally
appointed personal representative) (A) any accrued but unpaid Base Salary; (B)
the cash component of any Annual Incentive Compensation Award that has been
awarded in accordance with the terms of the Incentive Plan but not paid, subject
to any forfeiture provisions of the Incentive Plan; and (C) any amounts payable
to the Executive under the terms of the Bank’s benefits plans in which the
Executive is a participant.

3



--------------------------------------------------------------------------------



 



               (ii) Subject to Section 3.2(c), item (A) of the preceding
paragraph shall be paid in cash within thirty (30) days following the effective
date of termination, or, if termination is due to the death of the Executive,
within thirty (30) days following the date on which the Executive’s personal
representative is qualified and begins serving. Amounts payable under items
(B) and (C) of the preceding paragraph shall be paid in accordance with the
terms of the respective plans.
          (b) Payments Upon Termination By the Bank Without Cause or Termination
By the Executive With Good Reason Within Two Years of a Change of Control.
               (i) If, within two (2) years following a Change of Control, the
Executive’s employment is terminated without Cause or if the Executive
terminates the Executive’s employment with the Bank for Good Reason, as defined
in Section 3.2(f), the Bank shall pay to the Executive (A) any accrued but
unpaid Base Salary; (B) the cash component of any Annual Incentive Compensation
Award that has been awarded in accordance with the terms of the Incentive Plan
but not paid, subject to any forfeiture provisions of the Incentive Plan;
(C) any amounts payable to the Executive under the terms of the Bank’s benefits
plans in which the Executive is a participant; and (D) a cash benefit equal to
the Executive’s annual Base Salary.
               (ii) Subject to Section 3.2(c), item (A) of the preceding
paragraph shall be paid in cash within thirty (30) days following the effective
date of termination of the Executive’s employment as described in
Section 3.2(b)(i). Amounts payable under items (B) and (C) of the preceding
paragraph shall be paid in accordance with the terms of the respective plans.
Amounts payable under item (D) may be paid (x) in cash in a lump sum together
with the payment described in Item (A); or (y) in up to twelve (12) equal
monthly installments, as may be elected by the Bank.
               (iii) Following the effective date of termination of the
Executive’s employment as described in Section 3.2(b)(i), any stock options that
have been granted but have not vested shall immediately vest, and the
restrictions shall lapse with respect to any restricted stock of UBA that has
been granted but as to which the restrictions have not lapsed. Following the
effective date of termination, the Executive may exercise any vested but
unexercised stock options in accordance with the terms of the plan or grant
agreement pursuant to which such options were granted.
          (c) Payments Subject to Section 409A. In the event that any payments
under this Section 3.2 are subject to the restrictions of Section 409A of the
Internal Revenue Code, then payment shall not be made until the first (1st) day
of the month following the six (6) month anniversary date of the effective date
of termination.
          (d) Change of Control. For purposes of this Agreement, a “Change of
Control” of the Bank shall be deemed to have occurred if (i) any “person” or
“group” (other than UBA) hereafter becomes the “beneficial owner” (as such terms
are defined in the Securities Exchange Act of 1934), of securities representing
fifty percent (50%) or more of the combined voting power of the Bank or UBA;
(ii) a majority of the Board of Directors of the Bank or UBA, comprised of
persons who were not elected or nominated for election to such Board by current

4



--------------------------------------------------------------------------------



 



directors of the Bank or UBA or directors who (or whose predecessors on such
Board) were ultimately nominated or elected by the current directors of the Bank
or UBA, is elected; (iii) the shareholders of the Bank or of UBA approve a
merger or consolidation of the Bank or of UBA, other than a merger or
consolidation which results in the voting securities of the Bank or of UBA
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 80% of the combined voting power of the voting
securities of the Bank or of UBA, as the case may be, of such surviving entity
outstanding immediately after such merger or consolidation; or (iv) the
shareholders of the Bank or of UBA approve a plan of complete liquidation or an
agreement for the sale or disposition of all or substantially all of the assets,
of the Bank or of UBA, as the case may be.
          (e) Cause. For purposes of this Section 3, “Cause” shall mean any
circumstances demonstrating to the Board of Directors of the Bank that the
Executive has undertaken deliberate actions with the intent to cause, or with
reckless disregard for the possibility of causing, substantial injury to the
Bank, as well as the following:
               (i) The Executive’s conviction of, or his plea of guilty or nolo
contendere to, (x) a felony or misdemeanor involving moral turpitude, including
without limitation fraud, embezzlement, theft, or dishonesty, (y) any other
felony or misdemeanor involving criminal conduct against the Bank, or (z) any
other felony.
               (ii) Findings by the Board of Directors of the Bank that the
Executive has engaged in any improper actions specified in Section 3.2(e)(i)
above, or that criminal charges have been filed against the Executive for such
actions.
               (iii) The Executive’s willful misconduct or breach of fiduciary
duty with respect to the handling of monies or other properties or interests of
others.
               (iv) Issuance to the Executive by a governmental or
administrative agency of a final cease and desist order with respect to actions
personally taken by the Executive.
               (v) Habitual neglect of his responsibilities hereunder, failure
to properly account for funds or accounts for which the Executive has been made
specifically accountable, or failure to perform the Executive’s responsibilities
under this Agreement after written notice and a reasonable opportunity to cure
such failure.
          (f) Good Reason. The Executive shall be deemed for the purposes of
this Section 3 to have terminated the Executive’s employment for “Good Reason”
if the Executive terminates the Executive’s employment after the occurrence
(other than such as may be isolated, unsubstantial and inadvertent on the Bank’s
part and which is remedied promptly by the Bank after receipt of notice from the
Executive), without the Executive’s express written consent and after a Change
of Control, of any one or more of the following: (i) a substantial reduction or
alteration in the nature or status of the Executive’s responsibilities and
status (including offices, titles and reporting requirements) from those in
effect during the six-month period immediately preceding the Change of Control;
(ii) a reduction by the Bank in the Executive’s total

5



--------------------------------------------------------------------------------



 



compensation as in effect on the date hereof, or as the same may be increased
from time to time; (iii) the failure by the Bank to continue the Executive’s
participation in any of the Bank’s employee benefit plans, practices or
arrangements in which the Executive participates, on substantially the same
basis as those provided generally from time to time after the Change of Control
to other peer officers of the Bank and its affiliated companies; or (iv) the
failure of any successor to the Bank to assume or otherwise be bound to perform
the Bank’s obligations under this Agreement.
     3.3 Business Records. Upon termination of the Executive’s employment, the
Executive agrees to promptly deliver to the Bank, all Business Records belonging
to the Bank, UBA or any affiliate of the Bank, and all copies thereof and
therefrom, including any Business Records that may be maintained in electronic
form, and the Executive acknowledges that such Business Records constitute the
exclusive property of the Bank. The term “Business Records” means all customer
files, contract files, reports and related data, memoranda, notes, records,
drawings, manuals, correspondence, financial and accounting information,
customer lists, statistical data and compilations, patents, copyrights,
trademarks, trade names, inventions, formulae, methods, processes, agreements,
contracts, manuals or any other documents relating to the business of the Bank,
UBA or any affiliate of the Bank.
4. Confidentiality. In consideration of the Executive’s employment by the Bank
and of the confidential information that the Executive will acquire by virtue of
such employment, the Executive agrees to comply with the confidentiality
provisions of this Section 4.
 
     4.1    Trade Secrets and Confidential Information.  During the Term and
thereafter for a period of five (5) years, the Executive will not directly or
indirectly divulge or appropriate to Executive’s own use, or to the use of any
third party, any “trade secrets” or “confidential information” (as defined in
Section 4.2) of the Bank, UBA or any affiliate of the Bank (collectively
referred to in this Section 4 as the “Bank Group”), except as may be in public
domain other than by violation of the Agreement or as may be required by law.
 
     4.2   Definitions. “Trade Secrets” as used herein means all secret
discoveries, inventions, formulae, designs, methods, processes, techniques of
production and know-how relating to the Bank Group’s business.  “Confidential
Information” as used herein means internal policies and procedures, suppliers,
customers, customer information, financial information and marketing practices,
as well as secret discoveries, inventions, formulae, designs, techniques of
production, know-how and other information relating to the Bank Group’s business
not rising to the level of a trade secret under applicable law.
     4.3 Financial Privacy Act. The Executive agrees to comply with the Right to
Financial Privacy Act (12 U.S.C. §3401) and the rules regarding disclosure of
financial information and other information. The Executive agrees that, during
and after Executive’s term of employment by the Bank, the Executive will not,
without prior written consent of the Bank, use for Executive’s own benefit or
disclose any confidential information relating directly or indirectly to the
Bank or its customers to any third person, partnership, company, corporation or
other organization.

6



--------------------------------------------------------------------------------



 



     4.4 Injunctive Relief. The parties acknowledge that the breach or
threatened breach of the provisions of Section 4 may result in irreparable
injury to the Bank Group and, therefore, that monetary damages for such breach
may be inadequate. In consideration of the foregoing, the Executive acknowledges
and agrees that, in addition to all other remedies available to the Bank or any
other member of the Bank Group at law or in equity, each member of the Bank
Group shall be entitled to injunctive relief or specific performance, or both,
to restrain any threatened or continued breach of the provisions of Section 4 or
to enforce the terms hereof. The parties hereby waive any requirement for the
posting of a bond or other security in connection with such injunctive relief.
5. Noncompetition Covenant. The Executive acknowledges that by reason of the
Executive’s association with the Bank, the Executive has obtained and will
continue to obtain intimate knowledge of the strategies and other trade secrets
of the Bank, the Bank’s customer relations and its relation with its employees.
Accordingly, the Executive agrees that the Executive will not during the term of
the Executive’s employment with the Bank and for a period of one (1) year after
termination of Executive’s employment hereunder, except where such termination
is by the Executive for Good Reason or by the Bank without Cause, either
individually or as an employee, agent, officer, director or shareholder or
otherwise of or through any corporation or other business organization, directly
or indirectly (a) carry on or engage in a business similar to that of the Bank
or any of its affiliates (including without limitation soliciting or doing any
such business with any customer of the Bank or any of its affiliates), in any
territory which the Bank or any of its affiliates has been conducting business
150 miles of Atmore, Alabama, or advance or lend any money to or make or hold
any investment (other than a non-controlling owner of security interest in a
publicly-held corporation) in, or encourage participation by any member of the
Executive’s family in, such a business; or (b) solicit, hire, employ, contract
with as an employee, contractor, or in any similar relationship, or allow,
encourage or participate in any of the same acts by any corporation or other
business entity, any employee or former employee of the Bank or any of its
affiliates. The parties agree that in the event of a breach by the Executive of
the terms of this Section 5, the Bank shall be entitled to institute and
prosecute proceedings in any court of competent jurisdiction, either in law or
in equity, to obtain damages for any breach of this Agreement, or to enforce
specific performance hereof by the Executive, or to enjoin the Executive from
any violation hereof. The term of the covenants contained in this Section 5
shall be tolled for the period commencing on the date any successful action is
filed for injunctive relief or damages arising out of a breach by the Executive
of this Section 5 and ending upon final adjudication (including appeals) of such
action. The Executive acknowledges that the restrictions set forth in this
Section 5 are reasonable in scope and duration, given the nature of the business
of the Bank, and agrees that neither the compliance with this Section 5 nor
issuance of an injunction as described herein will impose an undue hardship on
the Executive.
6. Assignment. 
     6.1 Assignment by the Bank.   This Agreement may be assigned or transferred
to, and shall be binding upon and shall inure to the benefit of, any successor
of the Bank, and any successor shall be deemed substituted for the “Bank” for
all purposes under this Agreement.  As used in this Agreement, the term
“successor” shall mean any person, firm, corporation, or

7



--------------------------------------------------------------------------------



 



business entity which at any time, whether by merger, purchase, or otherwise,
acquires all or substantially all of the assets of the Bank. 
 
     6.2 Assignment by Executive.   This Agreement is personal and
non-assignable by the Executive.
7. Miscellaneous.
     7.1 Entire Agreement. This Agreement, and to the extent not superseded
hereby, the United Bank Personnel Handbook, contain the entire understanding of
the parties with respect to the subject matter hereof, and supersede all prior
or contemporaneous negotiations, representations, understandings and agreements
of, by or among the parties, express or implied, oral or written all of which
are fully merged herein. The express terms of this Agreement control and
supersede any course of performance and/or customary practice inconsistent with
any such terms. Any agreement hereafter made shall be ineffective to change,
modify, discharge or effect an abandonment of this Agreement unless such
agreement is in writing and signed by the parties hereto.
     7.2 Severability. If any provisions of this Agreement shall be determined
to be invalid or unenforceable, either in whole or in part, this Agreement shall
be deemed amended to delete or modify, as necessary, the offending provisions
and to alter the balance of this Agreement in order to render the same valid and
enforceable to the fullest extent permissible, as aforesaid. The provisions of
this Section shall be construed as an agreement independent of the other
provisions of this Agreement. The existence of any claim or cause of action by
the Executive against the Bank shall not constitute a defense to the enforcement
by the Bank of the provisions of this Agreement.
     7.3 Governing Law and Venue; Attorney’s Fees. This Agreement and the rights
and obligations of the parties hereunder shall be governed by and construed and
enforced in accordance with the laws of the State of Alabama applicable to
agreements made and to be performed wholly within the State of Alabama. Any suit
brought hereon shall be brought in the state or federal courts located in
Escambia County, Alabama. If any action at law or in equity is brought to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to recover, at trial, on appeal, and in connection with any petition
for review, reasonable attorneys’ fees, costs and disbursements in addition to
any other relief that may be granted.
     7.4 Waiver. No waiver by any party to this Agreement of any breach by any
other party of any term, provision, or condition contained in this Agreement,
and no failure by any party to insist upon the performance by any other party of
any term, provision or condition contained in this Agreement, shall be deemed a
waiver of such term, provision, or condition, or any subsequent breach of same,
nor shall it be deemed a waiver of any other term, provision, or condition
contained in this Agreement. Neither the failure nor any delay on the part of
any party to this Agreement to exercise any right, remedy, power or privilege
under this Agreement shall operate as a waiver thereof. No single or partial
exercise of any right, remedy, power or privilege shall preclude any other or
further exercise of the same or any other right, remedy, power or privilege. Any
party’s consent to or approval of any act shall not be deemed to render

8



--------------------------------------------------------------------------------



 



unnecessary the obtaining of such party’s consent or approval of any subsequent
act. No waiver shall be effective unless it is in writing and is signed by the
parties asserting such waiver.
     7.5 Notices. Any notice required or permitted to be given hereunder shall
be in writing, and, if addressed to the Executive, shall be delivered to the
Executive at the Executive’s last known address, and, if addressed to the Bank,
UBA, or any affiliate of the Bank, shall be delivered to the principal office of
the Bank in Atmore, Alabama. A notice shall be deemed to have been delivered
upon the first to occur of (a) actual receipt by the addressee, or (b) when (i)
personally delivered, (ii) delivered to a nationally recognized overnight
delivery service for next day delivery, (iii) deposited in the United States
certified mail, return receipt requested and postage prepaid, or
(iv) transmitted to the addressee by facsimile, with receipt confirmed.
     7.6 Construction. This Agreement shall be construed and interpreted without
regard to any presumption or other rule requiring construction against the party
drafting the document or any provision contained in the document. It shall be
construed neither for nor against any party, but shall be given reasonable
interpretation in accordance with the plain meaning of its terms and the intent
of the parties.
     7.7 Survival. The provisions of Sections 3.2, 3.3, 4, 5 and 7 shall survive
the termination of this Agreement.
     7.8 Captions; Construction. The captions and headings used in this
Agreement are inserted only for convenience and in no way define, describe,
extend, or limit the scope of the particular provisions to which they refer, or
the meaning or intent of this Agreement. The words “herein,” “hereof,”
“hereunder,” and other similar compounds of the word “here” as used in this
Agreement shall refer to the entire Agreement and not to any particular
provision or section.
     7.9 Section 409A Savings Clause. This Agreement and all provisions hereof
are intended to comply with Section 409A of the Code and the permanent,
temporary or proposed regulations issued thereunder. If any provision of this
Agreement violates or fails to comply with the Section 409A of the Code or the
permanent, temporary or proposed regulations thereunder, then such provision
shall be modified, as of the effective date of this Agreement, to the least
extent necessary to comply therewith. This Section supersedes all other
provisions of this Agreement to the extent of any inconsistency.
     7.10 Counterparts. This Agreement and any amendment hereto may be executed
in any number of counterparts, each of which shall be deemed to be an original
as to any party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement and any amendment hereto
shall be binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties to this Agreement.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by an authorized
officer of the Bank and by the Executive, as of the Effective Date.

            BANK:

UNITED BANK
      By   /s/ Robert R. Jones, III       Robert R. Jones, III        Its
President and
Chief Executive Officer              By   /s/ Gwendolyn B. Braden       
Gwendolyn B. Braden        VP-Human Resources Director        EXECUTIVE:
      /s/ Allen O. Jones, Jr.        Allen O. Jones, Jr.        SVP—Chief
Financial Officer     

10